In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-561V
                                    Filed: February 12, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
JIMMY TILLMAN                 *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine;
                              *                               Guillian-Barré Syndrome
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Danielle A. Strait, Maglio Christopher & Toale, PA, Washington, D.C., for petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On August 8, 2013, Jimmy Tillman (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccine on November 7, 2011, he developed
Guillain-Barré Syndrome (“GBS”). Stipulation ¶ 2, 4, filed Feb. 10, 2015. Further, petitioner
alleged that he experienced residual effects of his injury for more than six months. Petition at ¶ 6.

       On February 10, 2015, the parties filed a stipulation in which they state that a decision

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
should be entered awarding compensation. Respondent denies that the flu vaccination caused
petitioner’s GBS or any other injury, or his current condition. Stipulation at ¶ 6. Nevertheless,
the parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds
the stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       a. A lump sum of $300.12 in the form of a check payable to the

               Louisiana Department of Health and Hospitals/Medicaid,
               P.O. Box 3836,
               Baton Rouge, LA 70821-3836
               Attention: Daniel L. Duhon

         Petitioner agrees to endorse this payment to the State of Louisiana. This amount represents
full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the State of
Louisiana has made to or on behalf of Jimmy Tillman from the date of his eligibility for benefits
through the date of judgment in this case as a result of his alleged vaccine-related injury suffered
on or about December 16, 2011, under Title XIX of the Social Security Act; and

       b. A lump sum of $131,464.23, in the form of a check payable to petitioner, Jimmy
          Tillman. This amount represents compensation for all damages that would be
          available under 42 U.S.C. § 300aa-15(a).

       Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2